


EXHIBIT 10.1

AMENDMENT NO. 7 TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of April 24, 2008                    

          AMENDMENT NO. 7 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among SOTHEBY’S, a Delaware corporation (“Holdings”), SOTHEBY’S,
INC., a New York corporation (the “Company” and, together with Holdings, the
“U.S. Borrowers”), OATSHARE LIMITED, a company registered in England and Wales
with registration number 01737495 (“Oatshare”), SOTHEBY’S, a company registered
in England and Wales with registration number 00874867 (“Sotheby’s” and,
together with Oatshare, the “U.K. Borrowers”, and collectively with the U.S.
Borrowers, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Foreign
Currency Lead Lender.

          PRELIMINARY STATEMENTS:

          (1)      The Borrowers, the Lenders and the Administrative Agent have
entered into the Amended and Restated Credit Agreement dated as of November 14,
2005, as amended by Amendment No. 1 to the Amended and Restated Credit Agreement
dated as of February 3, 2006, Amendment No. 2 to the Amended and Restated Credit
Agreement dated as of May 18, 2006, Amendment No. 3 to the Amended and Restated
Credit Agreement dated as of January 2, 2007, Amendment No. 4 to the Amended and
Restated Credit Agreement dated as of July 25, 2007, Consent and Amendment No. 5
to the Amended and Restated Credit Agreement dated as of December 17, 2007 and
Amendment No. 6 to the Amended and Restated Credit Agreement dated as of January
22, 2008 (as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

          (2)      The Borrowers and the Lenders have agreed to make a certain
amendment to the Credit Agreement related to the issuance of the New Senior
Notes.

          SECTION 1. Amendment to Credit Agreement. Section 1.01 of the Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended by amending and
restating the following definitions to read as follows:

“New Senior Notes” means the senior notes or convertible notes of Holdings due
at any time during or between 2013 and 2021 in an aggregate principal amount of
up to $400,000,000.

1

Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




“New Senior Notes Indenture” means one or more indentures, including any
supplemental indentures, in each case in form and substance satisfactory to the
Administrative Agent, governing the New Senior Notes.

          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by each Borrower and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment, (ii) the consent attached hereto (the “Consent”) executed by
each of the Guarantors, and (iii) a certificate signed by a duly authorized
officer of each Borrower stating that (A) the representations and warranties
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
hereof, before and after giving effect to this Amendment, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date), and
(B) no event has occurred and is continuing that constitutes a Default. The
effectiveness of this Amendment is conditioned upon the accuracy of the factual
matters described herein. This Amendment is subject to the provisions of Section
10.01 of the Credit Agreement.

          SECTION 3. Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants that the representations and warranties
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
hereof, before and after giving effect to this Amendment, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).

          SECTION 4. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

          (b) The Credit Agreement, the Notes, and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

          SECTION 5. Costs, Expenses, Etc. Each Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the

2

Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 10.04 of the Credit Agreement.

          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

 

3

Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

  SOTHEBY’S     By: /s/ William S. Sheridan   Name:   William S. Sheridan  
Title: Executive Vice President     and Chief Financial Officer     SOTHEBY’S,
INC.     By: /s/ William S. Sheridan   Name: William S. Sheridan   Title:
Executive Vice President     and Chief Financial Officer     OATSHARE LIMITED  
  By: /s/ William S. Sheridan   Name: William S. Sheridan   Title: Executive
Vice President     and Chief Financial Officer     SOTHEBY’S     By: /s/ William
S. Sheridan   Name: William S. Sheridan   Title: Executive Vice President    
and Chief Financial Officer


Signature Page
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as   Administrative Agent, L/C Issuer, Swing Line  
Lender, Foreign Currency Lead Lender and Lender         By: /s/ John Walkiewicz
  Name:   John Walkiewicz   Title: Senior Vice President


 

 

Signature Page
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  LASALLE BANK N.A.,   as Lender   By: /s/ John Walkiewicz   Name:   John
Walkiewicz   Title: Senior Vice President         HSBC BANK PLC,   as Lender  
By: /s/ Paul Hagger   Name:   Paul Hagger   Title: Corporate Banking Manager    
    THE CIT GROUP/BUSINESS CREDIT, INC.,   as Lender         By: /s/ Julianne
Low   Name:   Julianne Low   Title: Vice President         CITIBANK, N.A.,   as
Lender   By: /s/ Anthony V. Pantina   Name:   Anthony V. Pantina   Title: Senior
Vice President         UNITED OVERSEAS BANK LIMITED,   NEW YORK AGENCY, as
Lender         By:     Name:     Title:           By:     Name:     Title:  


 

Signature Page
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  COMERICA BANK,   as Lender         By: /s/ Sarah R. West   Name:   Sarah R.
West   Title: Assistant Vice President               ISRAEL DISCOUNT BANK OF NEW
YORK,   as Lender         By: /s/ Richard Tripaldi   Name:   Richard Tripaldi  
Title: Assistant Vice President         By: /s/ Virginia Pulverenti   Name:  
Virginia Pulverenti   Title: Senior Vice President               CAPITAL ONE
LEVERAGE FINANCE   CORPORATION (FORMERLY KNOWN AS NORTH   FORK BUSINESS CAPITAL
CORPORATION), as   Lender         By: /s/ Ron Walker   Name:   Ron Walker  
Title: Vice President               WEBSTER BUSINESS CREDIT CORPORATION,   as
Lender         By: /s/ Daniele Dupre   Name:   Daniele Dupre   Title: Vice
President


 

Signature Page
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CONSENT

Dated as of April 24_, 2008

          Each of the undersigned, as a Guarantor under the Credit Agreement
referred to in the foregoing Amendment, hereby consents to such Amendment and
hereby confirms and agrees that notwithstanding the effectiveness of such
Amendment, the Guaranty contained in the Credit Agreement is and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Amendment, each
reference in the Loan Documents to “Credit Agreement”, “thereunder”, “thereof”
or words of like import shall mean and be a reference to the Credit Agreement,
as amended by such Amendment.

  GUARANTORS:       SOTHEBY’S FINE ART HOLDINGS, INC.   SOTHEBY’S FINANCIAL
SERVICES, INC.   SOTHEBY’S FINANCIAL SERVICES  
         CALIFORNIA, INC.
  OBERON, INC.   THETA, INC.   SOTHEBY’S VENTURES, LLC   SOTHEBY’S ASIA, INC.  
YORK WAREHOUSE, INC.   SPTC, INC.   SOTHEBY’S PARKE BERNET, INC.   YORK AVENUE
DEVELOPMENT, INC.   SOTHEBY’S THAILAND, INC.   SOTHEBY’S HOLDINGS INTERNATIONAL,
INC.   SOTHEBY’S NEVADA, INC.   SOTHEBYS.COM AUCTIONS, INC.   SIBS, LLC  
SOTHEBY’S.COM LLC   SOTHEBY’S RES, INC.


     By: /s/ William S. Sheridan      Name:   William S. Sheridan      Title:
Executive Vice President     and Chief Financial Officer       SOTHEBY’S    
   By: /s/ William S. Sheridan      Name:   William S. Sheridan      Title:
Executive Vice President     and Chief Financial Officer


 

Consent
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  SOTHEBY’S, INC.            By: /s/ William S. Sheridan      Name:   William S.
Sheridan      Title: Executive Vice President    
and Chief Financial Officer
   

   

 
OATSHARE LIMITED
   

     By:
/s/ William S. Sheridan
     Name:  
William S. Sheridan
     Title:
Executive Vice President
   
and Chief Financial Officer
              SOTHEBY’S FINANCIAL SERVICES LTD.            By: /s/ William S.
Sheridan      Name:   William S. Sheridan      Title: Executive Vice President  
 
and Chief Financial Officer
              CATALOGUE DISTRIBUTION COMPANY   LIMITED            By: /s/
William S. Sheridan      Name:   William S. Sheridan      Title: Executive Vice
President    
and Chief Financial Officer


 

Consent
Sotheby’s – Amendment No. 7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------